


AMENDMENT No. 3 TO TERM NOTE




This Amendment to the Term Note (“Amendment No. 3”) is dated October 16, 2015 by
and among SofTech, Inc., a Massachusetts corporation with offices at 650 Suffolk
Street, Suite 415, Lowell, MA 01854 (the “Borrower”) and EssigPR, Inc., a Puerto
Rico corporation and Joe Daly (the “Lender”).




WHEREAS, the Borrower and Lender are parties to that certain Term Note dated
October 1, 2014 which was amended through an agreement dated April 2, 2015
(“Amendment”) and on July 15, 2015 (“Amendment No. 2”);




WHEREAS, additional principal totaling $400,000 was advanced by Lender to
Borrower in three installments as follows: 8/5/15: $200,000; 9/2/15: $100,000;
and 9/17/15: $100,000; and




WHEREAS, the Term Note, as amended, is due and payable in full on October 10,
2015; and




WHEREAS, the Borrower and Lender have agreed to extend the due date an
additional three months to January 10, 2016 or such earlier time as may be
mutually agreed between the parties.




NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree as follows:

 

1.

Principal Due. Section 1. entitled “Promise to Pay.” of the Term Note, as
amended, shall be amended by changing the principal amount due under the Term
Note from $300,000 to $700,000 to reflect the additional advances of $400,000
received in three installments as detailed above.

  

2.

Term. Section 6. entitled “Term.” of the Term Note, as amended, shall be amended
by changing the due date from October 10, 2015 to January 10, 2016.




All other terms and conditions detailed in the Term Note, as amended, shall
remain unchanged.




BORROWER

 

LENDER

SofTech, Inc.

 

EssigPR, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph P. Mullaney

 

By:

/S/ Joseph P. Daly

 

 

 

 

 

Its:

CEO    

 

Its:

CEO

 

 

 

 

 

Date:

October 16, 2015

 

Date:

October 16, 2015






